United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                      ___________

                                      No. 00-3040
                                      ___________

Jeffery D. Williams,                       *
                                           *
                    Appellant,             *
                                           *
      v.                                   *
                                           * Appeal from the United States
Fred Scalleta; Jerry Connolly;             * District Court for the Northern
John L. Duffy; John Ault; Diann            * District of Iowa.
Wilder-Tomlinson; State of Iowa;           *
Iowa Department of Corrections;            *      [UNPUBLISHED]
Anamosa Ref. Med. Serv. Admin.             *
Medical Staff, sued as Anamosa             *
State Penitentiary Health Services,        *
                                           *
                    Appellees.             *
                                      ___________

                              Submitted: April 5, 2001

                                   Filed: April 18, 2001
                                    ___________

Before MORRIS SHEPPARD ARNOLD, RICHARD S. ARNOLD, and FAGG,
      Circuit Judges.
                         ___________

PER CURIAM.

      Jeffery D. Williams appeals the district court's preservice dismissal of Williams's
42 U.S.C. § 1983 action under the "three-strikes" provision of 28U.S.C. § 1915(g).
We reverse and remand for further proceedings consistent with this opinion.
        In March 2000, Williams filed his application to proceed in forma pauperis (IFP)
(showing he had been released from prison in November 1998) and his complaint
(alleging constitutional violations against various prison officials) in the district court.
On reviewing Williams's submissions, the district court noted that when Williams was
a prisoner he had at least three cases dismissed within the meaning of § 1915(g). The
court thus denied IFP status and dismissed Williams's action for his failure to prepay
the filing fee. On appeal, Williams contends § 1915(g) applies only to prisoners who
are incarcerated at the time of filing an action or appeal.

       Because this appeal involves a question of statutory interpretation, we review the
district court's dismissal de novo. See Trimble v. Asarco, Inc., 232 F.3d 946, 956 (8th
Cir. 2000). Section 1915(g) states:

       [i]n no event shall a prisoner bring a civil action or appeal a judgment in
       a civil action or proceeding . . . if the prisoner has, on 3 or more prior
       occasions, while incarcerated or detained in any facility, brought an action
       or appeal in a court of the United States that was dismissed on the
       grounds that it is frivolous, malicious, or fails to state a claim upon which
       relief may be granted, unless the prisoner is under imminent danger of
       serious physical injury.

A prisoner is defined as "any person incarcerated or detained in any facility." See 28
U.S.C. § 1915(h). In our view, Congress's definition of "prisoner" as one who is
incarcerated necessarily refers to the individual's status at the time the civil action is
filed or appealed. Thus, § 1915(g) does not apply to Williams because he was no
longer a prisoner when he filed this action in the district court. See Banos v. O'Guin,
144 F.3d 883, 885 (5th Cir. 1998) (per curiam) (use of present tense in § 1915(g) refers
to time when action or appeal is filed, or when IFP motion is made); Page v. Torrey,
201 F.3d 1136, 1139 & n.5 (9th Cir. 2000) (natural reading of definition of prisoner is
one "currently detained"; a reading that includes all persons who had ever been
incarcerated would be unreasonable).

                                            -2-
       Having concluded the district court incorrectly ruled that Williams's action was
barred by the "three strikes" he accumulated while he was a prisoner, we reverse and
remand for reconsideration of Williams's IFP application and consideration of the
merits of his complaint.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -3-